      Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 1 of 7 PageID: 490




                                     UNITED STATES DISTRICT COURT
                                          DISTRICT OF NEW JERSEY
                                                (609) 989-2040
                       CHAMBERS OF
                                                                      U.S. COURTHOUSE
          TONIANNE J. BONGIOVANNI                                     402L STATE STREET, RM 6052

         UNITED STATES MAGISTRATE JUDGE



                                             December 7, 2018

                                            LETTER ORDER

        Re:        Russell M. Holstein, Ph.D., LLC v. Banner Life Insurance Company, et al.
                   Civil Action No. 16-462 (TJE)

        Dear Counsel:

        As you know, the Court held a Final Approval Hearing in this matter on October 25, 2018.

Minute Entry of 10/25/20 18; Docket Entry No. 63. While no objections were raised during the Final

Approval Hearing, Defendants did inquire about the documentation submitted by Plaintiff to

substantiate its requested expenses and costs. Defendants also commented on Plaintiffs request for

attorney’s fees.

       In light of Defendants’ inquiry, the Court did not rule on Plaintiffs motion for final approval and

judgment on October 25, 2018. Instead, after considering Defendants’ inquiry, the Court directed

Defendants to advise whether, in light of the itemized ledger breakdown submitted by Plaintiff as well

as the holding in Arlington Indus., Inc. v. Bridgeport fittings, Inc., Civil Action No. 3 :02-CV-0 134,

2016 WL 3522964, *13 (M.D.Pa. June 28, 2016) that original invoices are not needed to substantiate

costs so long as the records submitted are sufficiently detailed to support the request and the costs are

reasonable, they had any remaining concerns regarding Plaintiffs costs and expenses. The Court also

asked for additional information from Plaintiff regarding its service fees for Ryan Cowell. Lastly, the

Court instructed Defendants to advise whether they had any issue with Plaintiffs request for attorneys’
     Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 2 of 7 PageID: 491




fees, which the Court found to be acceptable under the percentage-of-recovery method and supported by

the lodestar cross check. (See Email from tjb ordersnjd.uscourts.gov to Counsel of 11/5/2018 at

11:04 a.m.).

       Plaintiff provided the additional information requested by the Court concerning the service fees

associated with Ryan Cowell. (See Email from Ross Good to tjb ordersnjd.uscouarts.gov of

11/8/2018 at 5:33 p.m.) Similarly, Defendants responded to the Court’s requests, advising that they did

not require further documentation from Plaintiff to substantiate its requested expenses and costs. (See

Email from Wilson Barmeyer to tjb_ordersnjd.uscourts.gov of 11/12/2018 at 9:11 p.m.) In so doing,

Defendants confirmed that they had no objection to the expenses Plaintiff incurred in effectuating

service on Ryan Cowell. (See Id.) Defendants also confirmed that they had no objection to Plaintiffs

request for attorney’s fees or the reasonableness of same. (See id.) Indeed, Defendants explicitly

consented to the entry of a final approval order. (Id.)

       In light of the foregoing, the Court grants Plaintiffs motion for final approval as well as its

request for attorney’s fees and costs. The Final Approval Order and Judgment is attached hereto.


                       IT IS SO ORDERED.



                                                          s/ Tonianne J. Bongiovanni
                                                     TONIANNE J. BONGIOVANNI
                                                     United States Magistrate Judge
 Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 3 of 7 PageID: 492




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                  TRENTON VICINAGE

 RUSSELL M. HOLSTEiN, PH.D., LLC a                 )
 New Jersey limited liability company,             )
 individually and as the representative of a       )
 class of similarly-situated persons,              )
                                                   )   Civil Action No.: 3:16-cv-00462
                                 Plaintiff,        )
                                                   )   CLASS ACTION
                 v.                                )
                                                   )
 BANNER LIFE INSURANCE                             )
 COMPANY, WILLIAM PENN LIFE                        )
 INSURANCE COMPANY OF NEW                          )
 YORK, FPA KATCHEN, LLC, TRESTLE                   )
 & ASSOCIATES LIMITED LIABILITY                    )
 COMPANY and JOHN DOES 1-10,                       )
                                                   )
                         Defendants.               )
                        FINAL APPROVAL ORDER AND JUDGMENT

        The parties’ proposed class action settlement coming before the Court for a fairness

hearing onL7(20l8, at                  a.m./p., in RoomdfUnited States District Court for the

District of New Jersey, Trenton Vicinage, Clarkson S. Fisher Building, 402 East State Street,

Trenton New Jersey 08608, at which all persons were given an opportunity to be heard, the
         ,




Court considering the submissions of the parties, including Plaintiffs Motion for Final Approval

of Class Action Settlement and Plaintiffs Motion for an Order Approving An Award of

Attorneys’ Fees and Service /Incentive Award and Reimbursement of Litigation Expenses, the

statements of counsel, and the fairness of the settlement’s terms;

        IT IS HEREBY ORDERED THAT:

        1.      This Court grants final approval of the Settlement Agreement, including, but not

limited to, the releases therein, and finds that the settlement is in all respects fair, reasonable, and

adequate, and in the best interests of all those affected by it. Any timely objections that were
 Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 4 of 7 PageID: 493




filed have been considered and are overruled. Accordingly, this Final Judgment and Order binds

all members of the Class who did not opt out.

        2.       This Court has jurisdiction over Plaintiff, Russell M. Holstein, PH. D., LLC.

(“Plaintiff’), the members of the Class, Defendants, FPA Katchen, LLC, Banner Life Insurance

Company and William Penn Life Insurance Company of New York (“Defendants”), and the

claims asserted in this lawsuit.

        3.       This Court finds that the parties entered into the Settlement Agreement in good

faith, following arm’s-length negotiations, and that it was not collusive.

                                         Class Certification

        4.       On May 22, 2018, pursuant to federal Rule of Civil Procedure 23, the Court

entered an order entitled, “Order Preliminarily Approving Settlement and Certifying Settlement

Class” (the “Preliminary Approval Order”).

        5.       The Preliminary Approval Order certified the following class solely for purposes

of settlement:

                All persons who were sent one or more facsimiles on or about January 15,
        2013 and February 21, 2013 which provided: LOOKING FOR LOW LIFE
        INSURANCE PREMIUMS? FAX THIS FORM TO 908-526-0440. If you are in
        good health and require life insurance coverage of $ 100,00 or more, you may
        qualify for an OPTerm 10 term insurance policy from Banner and William Penn
        Life Insurance Company with initial premiums guaranteed lever for 10 years.


In the Settlement Agreement, the parties agreed that this is a proper class definition solely for

purposes of settlement. Excluded from the Settlement Class are (a) Defendants and their agents

or affiliates, present and former members, managers, officers, directors, shareholders,

employees, and their successors, heirs, assigns, and legal representatives; (b) all persons who

opted out of the settlement by timely submitting their opt out request; and (c) members of the

judiciary.

                                                  2
 Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 5 of 7 PageID: 494




        6.      The Preliminary Approval Order also appointed Plaintiff as the Class

Representative and appointed attorney Brian J. Wanca of Anderson + Wanca as Class Counsel.

                                            Class Notice

        7.      Plaintiff submitted the affidavit of Dorothy Sue Merryman to demonstrate that the

“Notice of Class Action and Proposed Settlement” (the “Notice”) was sent to the members of the

Class by fax and mailed to those that failed after three (3) attempets, and published in USA

Today as ordered in the Preliminary Approval Order. The Court finds that the Notice and the

process by which it was sent fully complied with the requirements of Federal Rule of Civil

Procedure 23 and due process under the United States Constitution, constituted the best notice

practicable under the circumstances, and was due and sufficient notice to all persons entitled to

notice of the settlement of this lawsuit.

                                     Objections and Opt-Outs

        8.     No members of the Class filed objections to the settlement.

       9.      No persons/entities have requested to be excluded from the Class.

                                        Class Compensation

        10.    Defendants have created a settlement fund of up to $3,950,000.00 (the

“Settlement Fund”) and made it available to pay class member claims, to pay an incentive award

to Plaintiff for serving as the Class Representative, and to pay Class Counsel’s attorneys’ fees

reasonable out-of-pocket expenses and costs of class administration.

        11.    As the Parties agreed in the Settlement Agreement, each member of the Class who

submitted a timely and valid Claim Form will be paid no more than $500.00 per fax or $500.00

per unique fax number, whichever is greater, subject only to apro rata reduction in the event

that the claims and other payments approved herein otherwise would exceed the total Settlement

Fund. The Settlement Administrator will cause those checks to be mailed after receiving the

                                                 3
 Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 6 of 7 PageID: 495




funds from Defendants. As agreed between the parties, checks issued to the class members will

be void 91 days after issuance. Any money remaining from checks issued to claiming class

members but not cashed within 90 days of issuance shall be returned to Defendants.

                  Awards of Incentive Award and Attorneys’ Fees and Costs

        12.    Pursuant to the Parties’ agreement, the Court approves and awards a $10,000.00

incentive award to Plaintiff for serving as the class representative in this matter.

        13.    Pursuant to the Parties’ agreement, the Court approves and awards attorney’s fees

to Class Counsel in the amount of $1,316,666.67 (33 1/3% of the Settlement fund), plus

reasonabLe out-of-pocket expenses and costs of notice and claims administration in the amount of

$90,683.04.

        14.    This Final Judgment and the Settlement Agreement (including the exhibits

thereto) may be filed in any action against or by any released person to support a defense of res

judicata, collateral estoppel, release, good faith settlement, judgment bar or reduction, or any

theory of claim preclusion or issue preclusion or similar defense or counter claim.

                                      Releases and Dismissal


        15.    All claims or causes of action of any kind by Plaintiff and all Class members are

forever barred and released pursuant to the terms of the releases set forth in the parties’

Settlement Agreement. This release does not apply to actions brought by the government.

        16.    This lawsuit is dismissed with prejudice as to Plaintiff and all members of the

Class, and without fees or costs except as provided above.

                                         Other Provisions

        17.    The Court adopts and incorporates all of the terms of the Settlement Agreement

by reference here.


                                                  4
Case 3:16-cv-00462-TJB Document 64 Filed 12/07/18 Page 7 of 7 PageID: 496




       18.     This Court retains continuing jurisdiction over this action, Plaintiff, all members

of the Class, and Defendants to determine all matters relating in any way to this Final Judgment

and Order, the Preliminary Approval Order, or the Settlement Agreement, including, but not

limited to, their administration, implementation, interpretation, or enforcement.

       19.     The Parties to the Settlement Agreement shall carry out their respective

obligations thereunder.

       20.     The Court finds that there is no just reason to delay the enforcement of or appeal

from this Final Approval Order and Judgment.



                                             ENTER:



                                         ableniaovni


                   /‘%              Al




                                                5
